    Case: 1:19-cv-01711 Document #: 100 Filed: 09/18/20 Page 1 of 5 PageID #:1092



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

SECURITIES AND EXCHANGE           )
COMMISSION,                       )
                                  )
         Plaintiff,               )             Case No. 19-CV-1711
                                  )
     v.                           )             Judge John F. Kness
                                  )
RIVER NORTH EQUITY, LLC, et. al., )
                                  )
         Defendants.              )


            JOINT MOTION TO EXTEND DISCOVERY SCHEDULE

      By agreement of the parties, Plaintiff Securities and Exchange Commission

(“the SEC”), and Defendants River North Equity, LLC (“River North”), Edward M.

Liceaga, David R. Foley, Lisa L. Foley and Michael A. Chavez, jointly request an

extension of the existing discovery schedule.

      More specifically, the parties respectfully request that the current fact discovery

schedule be extended to February 4, 2021, and that the Court allow expert discovery to

continue until May 5, 2021.

      1.     The SEC filed its complaint on March 11, 2019, alleging that Defendants

violated the Securities Act of 1933 (“the Securities Act”), and the Securities Exchange

Act of 1934 (“the Exchange Act”), in connection with a stock distribution and market

manipulation scheme.

      2.     Certain defendants filed their Answers on June 10, 2019. (See Docket

No. 46) However, three of the defendants, River North, Liceaga and Chavez filed
    Case: 1:19-cv-01711 Document #: 100 Filed: 09/18/20 Page 2 of 5 PageID #:1093



motions to dismiss. (See Docket Nos. 36, 40) Judge Durkin denied these motions on

December 4, 2019. (See Docket No. 64)

      3.     After the Court’s denial of their motion to dismiss, River North, Liceaga

and Chavez filed their Answers on December 16, 2020. (See Docket Nos. 70, 71)

Although the Court had initially set an initial date of July 17, 2020 for the conclusion

of fact discovery, see Docket No. 45, the parties did not engage in any written discovery

or depositions while the motions to dismiss were pending. (See MIDP Amended Order

dated. 12/1/18 ¶ 1.a., noting that parties may not conduct additional discovery until

after they have served their MIDP responses.)

      4.     The SEC served its MIDP responses on Nov. 21, 2019. River North,

Liceaga and Chavez served their MIDP responses on January 15, 2020. David and

Lisa Foley executed their MIDP responses shortly thereafter, on January 23 and 28,

2020. The parties have served and responded to written discovery requests.

      5.     Fact discovery in this case initially was scheduled to close on July 17,

2020. (See Docket No. 45.) With the adjustments required by the Court’s General

Orders, the close of fact discovery has been extended to October 2, 2020. No other case

management dates have been set.

      6.     The SEC previously noticed up the depositions of several fact witnesses,

including David and Lisa Foley, but these depositions were cancelled due to the

COVID-19 pandemic. The parties have agreed that these depositions will be

rescheduled, and have made some efforts to do so. But the parties have not been able

to take any of those depositions yet.




                                            2
    Case: 1:19-cv-01711 Document #: 100 Filed: 09/18/20 Page 3 of 5 PageID #:1094



         7.    The SEC was ready to take the deposition of Bennie Blankenship by

remote technology on September 14, 2020. However, at the last moment the

deposition was postponed, at Blankenship’s request, to allow him to obtain some

needed dental work which was necessary as a result of a recent injury. The SEC has

also been attempting to schedule the remote depositions of David and Lisa Foley.

However, the Foleys state that they are unable to be deposed at a court reporter’s

office due to current pandemic restrictions and are unable to be deposed from their

house.

         8.    On May 18, 2020 the parties filed a Joint Status Report which

memorialized their agreement on a number of scheduling issues which they now

request the Court adopt. (Docket No. 94) Each of these agreements are explained

below.

         9.    As the result of stay at home orders in California, Illinois, Texas and

other states, the parties agreed that the case management schedule would need to be

extended to allow sufficient time to complete discovery. (Id. at § D) Accordingly, the

parties now propose a four-month extension of the fact discovery schedule – to

February 4, 2021.

         10.   The parties agreed that they would need three months to conduct expert

discovery, beginning at the close of fact discovery. (Id. at § V) Accordingly, the parties

now propose that the Court permit expert discovery to proceed between the close of

fact discovery and May 5, 2021.

         11.   The parties have estimated that a trial in this matter would last at least

two weeks. No trial date has been set. And at least one defendant was planning to file


                                             3
    Case: 1:19-cv-01711 Document #: 100 Filed: 09/18/20 Page 4 of 5 PageID #:1095



a motion for summary judgment. Accordingly, the parties request that they be

allowed at least six months after the close of expert discovery to brief any summary

judgment motions and prepare for trial. (See Id. at § III B)

      11.    Finally, no deadline has been set for the filing of the parties’ final pretrial

order. However, given the number of parties and the factual and legal complexities of

this case, the parties propose that the deadline for filing the final pretrial order be set

at least sixty (60) days before trial. (See Docket No. 94 at §2 F)

      Wherefore, plaintiff Securities and Exchange Commission, and defendants

River North Equity, LLC, Edward M. Liceaga, David R. Foley, Lisa L. Foley and

Michael A. Chavez jointly and respectfully request that the Court extend the time

allowed for fact discovery to February 4, 2021, and the time allowed for expert

discovery to May 5, 2021, as well as the other case management deadlines described

herein.

 Date: September 18, 2020

                                                 Respectfully submitted,



                                                  /s/Robert Moye
                                                 Daniel J. Hayes (HayesDJ@sec.gov)
                                                 Robert M. Moye (MoyeR@sec.gov)
                                                 Richard G. Stoltz (StoltzR@sec.gov)
                                                 Christine B. Jeon (Jeonc@sec.gov)
                                                 175 West Jackson Boulevard, Suite 1450
                                                 Chicago, Illinois 60604
                                                 (312) 353-7390

                                                 Attorneys for Plaintiff Securities and
                                                 Exchange Commission




                                             4
Case: 1:19-cv-01711 Document #: 100 Filed: 09/18/20 Page 5 of 5 PageID #:1096




                                  _/s/Mark David Hunter______________
                                  Mark David Hunter (mhunter@htflawyers.com)
                                  Hunter Taubman Fischer & Li LLC
                                  2 Alhambra Plaza, Suite 650
                                  Coral Gables, Florida 33134
                                  (305) 629-1180

                                  Attorney for Defendants River North Equity
                                  LLC and Edward M. Liceaga


                                  /s/James D. Salah_______________
                                  James D. Salah (jds@sallahlaw.com)
                                  Sallah Astarita & Cox, LLC
                                  3010 North Military Trail, Suite 210
                                  Boca Raton, Florida 33431
                                  (561) 908-9080

                                  Attorney for Defendant Michael A. Chavez



                                  __/s/David R. Foley_________
                                  David R. Foley
                                  Pro Se



                                  _/s/Lisa L. Foley____________
                                  Lisa L. Foley
                                  Pro Se




                                     5
